DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   KRISTEN MARIE SZATMARY,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-1698

                        [September 23, 2021]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
Indian River County; Nicole P. Menz, Judge; L.T. Case No.
212021MM00122A.

  Kristen Marie Szatmary, Vero Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.